    Case 20-20077 Document 6 Filed in TXSB on 02/14/20 Page 1 of 2




                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF TEXAS
                                                                                      ENTERED
                                                                                      02/12/2020

In Re: Two Guns Consulting & Construction,
       LLC                                        Case No.: 20−20077


         Debtor
                                                  Chapter: 11



  ORDER REGARDING THE EXCHANGE OF EXHIBITS AND WITNESS
LISTS IN ALL CONTESTED MATTERS AND ADVERSARY PROCEEDINGS

     1.       Counsel representing parties in all contested matters and adversary
proceedings shall review and comply with BLR 9013−2 − Exchange of Exhibits,
Exhibit Lists and Witness Lists in All Contested Matters and Adversary Proceedings.
    2.   ALL PARTIES ARE ADVISED THAT THE FAILURE TO TIMELY
COMPLY WITH THIS ORDER WILL BE GROUNDS FOR THE DENIAL OF THE
ADMISSION OF ANY OR ALL EXHIBITS AND THE EXCLUSION OF WITNESS
TESTIMONY.
    3.       All hearings are evidentiary unless specifically ordered otherwise.
    It is so ORDERED.
    Signed and Entered on Docket: 2/12/20.
                     Case 20-20077 Document 6 Filed in TXSB on 02/14/20 Page 2 of 2
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 20-20077-drj
Two Guns Consulting & Construction, LLC                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0541-2                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 12, 2020
                                      Form ID: exwitDJ                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 14, 2020.
db              Two Guns Consulting & Construction, LLC,   4136 IH 37 N. Service Road,   Odem, TX 78370

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 14, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 12, 2020 at the address(es) listed below:
              Shelby A Jordan   on behalf of Debtor   Two Guns Consulting & Construction, LLC ecf@jhwclaw.com
              US Trustee   USTPRegion07.CC.ECF@USDOJ.GOV
                                                                                            TOTAL: 2
